Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jennifer Lynn Dohl
(O.I. File No. H-12-40408-9),

Petitioner
v.
The Inspector General.
Docket No. C-12-1188
Decision No. CR2695
Date: January 22, 2013
DECISION

Petitioner, Jennifer Lynn Dohl, is excluded from participation in Medicare, Medicaid,
and all other federal health care programs pursuant to section 1128(b)(4) of the Social
Security Act (Act) (42 U.S.C. § 1320a-7(b)(4)), effective July 19, 2012. Petitioner is
excluded because her license to practice nursing was suspended by the Wisconsin Board
of Nursing in the Wisconsin Department of Safety and Professional Services (Wisconsin
Board of Nursing) for reasons bearing on her professional competence or professional
performance. There is a proper basis for the exclusion. The Act requires Petitioner’s
exclusion for not less than the period during which her state license is suspended.' Act
§ 1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E)).

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General for the Department of Health and Human Services (L.G.) notified
Petitioner by letter dated June 29, 2012, that she was being excluded from participation in
Medicare, Medicaid, and all federal health care programs pursuant to section 1128(b)(4)
of the Act, until she regains her license as a registered nurse in the State of Wisconsin and
is reinstated in the program by the I.G. Petitioner requested a hearing pursuant to 42
C.F.R. §1005.2, by letter dated July 5, 2012, which was received by the Civil Remedies
Division on August 17, 2012. The case was assigned to me for hearing and decision on
August 24, 2012. On September 21, 2012, I convened a telephonic prehearing
conference, the substance of which is memorialized in my Order dated September 21,
2012. During the conference, Petitioner did not waive an oral hearing and the L.G.
requested an opportunity to file a motion for summary judgment.

The LG. filed a motion for summary judgment on October 19, 2012 (1.G. Brief), with I.G.
Exhibits (1.G. Exs.) 1 through 3. Petitioner filed her response (P. Brief) on November 20,
2012, with Petitioner’s affidavit and three exhibits (P. Exs.) | through 3.” The LG. filed
a reply (1.G. Reply) on December 4, 2012. No objection has been made to my
consideration of I.G. Exs. | through 3 and they are admitted as evidence. The I.G.
objects to my consideration of Petitioner’s proposed exhibits and argues that they should
be excluded. The I.G. contends that Petitioner’s exhibits are not admissible because they
are not marked as required by the CRDP. Petitioner corrected the error by filing its
amended exhibit list and exhibits properly marked on December 7, 2012, and the exhibits
are not excluded on that basis. The I.G. also objects to the admission of P. Ex. 2 and P.
Ex. 3, arguing that the exhibits are irrelevant and have no bearing on the issue of whether
the I.G. is authorized to exclude Petitioner based on Petitioner’s loss of her nursing
license in Wisconsin for reasons bearing on her professional competence and professional
performance; or the issue of the reasonableness of the period of exclusion. LG. Reply at
2. P. Ex. 2 and P. Ex. 3 are not relevant because they do not help me resolve any issue in
dispute before me. P. Ex. 2 and P. Ex. 3 are also not relevant as evidence reflecting
Petitioner’s credibility or character as Petitioner’s credibility and her character are not in
issue. Petitioner’s P. Ex. 2 and P. Ex. 3 are not relevant and not admitted as evidence.
Although P. Ex. 1 seems to support the Wisconsin Board of Nursing’s action, that action
is not subject to my review and P. Ex. | is not relevant to any issue I may decide. I do

> Petitioner originally submitted exhibits which were not marked in accordance with my
September 21, 2012 Prehearing Order and the Civil Remedies Division Procedures
(CRDP). Petitioner’s exhibits were not returned to Petitioner for correct marking as the
exhibits are distinguishable despite the incorrect marking. On December 7, 2012,
Petitioner filed an amended exhibit list and P. Exs. 1 through 3 marked correctly.
consider Petitioner’s affidavit (P. Aff.) submitted in support of her opposition to the I.G.
motion for summary judgment.

II. Discussion
A. Issues

The Secretary of Health and Human Services (the Secretary) has by regulation limited
my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.

42 CFR. § 1001.2007(a)(1).
B. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) provides Petitioner’s right to
reasonable notice and an opportunity for a hearing before an administrative law judge
(ALJ) and judicial review of the final action of the Secretary.

Pursuant to section 1128(b)(4)(A) of the Act, the Secretary may exclude from
participation in Medicare, Medicaid, and all federal health care programs, any individual
whose license to provide health care is revoked or suspended by any state licensing
authority for reasons bearing upon the individual’s professional competence, professional
performance, or financial integrity. 42 C.F.R. § 1001.501(a)(

LS

The standard of proof is a preponderance of the evidence, and the state agency
determination revoking Petitioner’s state license is not subject to my review. 42 C.F.R.
§ 1001.2007(c), (d). Petitioner bears the burden of proof and persuasion on any
affirmative defenses or mitigation factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(b) and (c).

C. Analysis

My conclusions of law are in bold followed by my findings of fact and analysis.
1. Petitioner’s request for hearing is timely, and I have jurisdiction.
2. Summary judgment is appropriate in this case.

There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction.
The right to hearing before an ALJ is accorded to a sanctioned party by 42 C.F.R.

§§ 1001.2007(a) and 1005.2, and the rights of both the sanctioned party and the LG. to
participate in a hearing are specified by 42 C.F.R. § 1005.3. Either or both parties may
choose to waive appearance at an oral hearing and to submit only documentary evidence
and written argument for my consideration. 42 C.F.R. § 1005.6(b)(5). An ALJ may also
resolve a case, in whole or in part, by summary judgment. 42 C.F.R. § 1005.4(b)(12).
Summary judgment is appropriate, and no hearing is required, where either: there are no
disputed issues of material fact, and the only questions that must be decided involve
application of law to the undisputed facts; or the moving party prevails as a matter of law,
even if all disputed facts are resolved in favor of the party against whom the motion is
made. A party opposing summary judgment must allege facts that, if true, would refute
the facts that the moving party relied upon. See, e.g., Fed. R. Civ. P. 56(c); Garden City
Med. Clinic, DAB No. 1763 (2001); Everett Rehab. and Med. Ctr., DAB No. 1628, at 3
(1997) (finding in-person hearing required where non-movant shows there are material
facts in dispute that require testimony); Thelma Walley, DAB No. 1367 (1992); see also
New Life Plus Ctr., DAB CR700 (2000); New Millennium CMHC, Inc., DAB CR672
(2000).

Summary judgment is appropriate in this case. There is no dispute that Petitioner’s
Wisconsin nursing license was suspended for an indefinite period. 1.G. Ex. 3; P. Aff.; P.
Br. at 2. There is also no genuine dispute as to any material issue of fact related to the
issue of whether Petitioner’s nursing license was suspended for reasons bearing upon her
professional competence, professional performance, or financial integrity as discussed
hereafter. Whether the I.G. has authority to exclude Petitioner pursuant to 1128(a)(4) is
an issue that must be resolved against Petitioner as a matter of law based upon the
undisputed facts. The issue of the reasonableness of the period of exclusion must also be
resolved against Petitioner as the period of exclusion is specified by section
1128(c)(3)(E) of the Act. Accordingly, summary judgment is appropriate.

3. There is a basis for Petitioner’s exclusion pursuant to section
1128(b)(4) of the Act.

The LG. cites section 1128(b)(4) of the Act as the basis for Petitioner’s permissive
exclusion. I.G. Ex. 1. The statute provides:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128(f):

ek KK
(4) LICENSE REVOCATION OR SUSPENSION. —- ANY
INDIVIDUAL OR ENTITY —
(A) whose license to provide health care has been revoked or
suspended by any State licensing authority, or who has
otherwise lost such a license or the right to apply for or renew
such a license, for reasons bearing on the individual’s or
entity’s professional competence, professional performance,
or financial integrity.

Thus, the elements that must be proven for exclusion pursuant to section 1128(b)(4) are:
(1) the individual’s state license to provide health care has been suspended or revoked by
a state licensing authority, and (2) the revocation or suspension is for reasons bearing on
the individual’s professional competence, professional performance, or financial
integrity.

Petitioner held a nursing license in Wisconsin. In January 2012, the Wisconsin Board of
Nursing brought formal disciplinary proceedings against Petitioner. P. Br. at 2; P. Aff.;
1.G. Ex. 3. Petitioner admits that she developed an addiction to prescription drugs, due to
pain resulting from surgeries, and that her nursing license was suspended by the
Wisconsin Board of Nursing based on facts to which she stipulated. P. Br. at 2; P. Aff.
The Wisconsin Board of Nursing made findings of fact based on Petitioner’s stipulations
of fact. The findings of fact included that:

[Petitioner] was working as a home health care nurse . . . in
Fond du Lac, Wisconsin.

On September 2, 2011 and September 3, 2011, a patient
reported that [Petitioner] diverted approximately 100
Morphine tablets from her home. The tablets varied in
strength from 15mg to 60mg.

On September 6, 2011, [Petitioner] was admitted, voluntarily,
to a treatment center in Florida for opioid, benzodiazepine,
and alcohol dependency. [Petitioner] left the treatment
facility on September 27, 2011 against doctor
recommendation.

[Petitioner] disclosed that she uses approximately ten (10)
opioid tablets per day, stolen from patient prescriptions, and
three (3) benzodiazepine tablets per day, which she obtained
from her mother’s prescription.”

1.G. Ex. 3 at 2. The Wisconsin Board of Nursing concluded that Petitioner used drugs to
an extent that such use impaired her ability to safely or reliably perform her nursing
duties. P. Br. at 2-3; I.G. Ex. 3 at 1-2; Wis. Admin. Code § 7.03(2).
Petitioner does not deny that her nursing license was suspended by the Wisconsin Board
of Nursing. P. Brief at 2; P. Aff.; LG. Ex. 3. Thus, the first element under section
1128(b)(4) of the Act is satisfied.

The L.G. argues regarding the second element that the suspension of Petitioner’s license
by the Wisconsin Board of Nursing was for reasons bearing on her professional
competence and professional performance. Petitioner disputes the I.G.’s conclusion and
argues that the I.G. should not exercise a permissive exclusion in this case. Petitioner
contends that her nursing license was not suspended for reasons bearing on her
professional competence and professional performance. Petitioner argues that the
suspension of her “nursing license was for reasons that her addiction impaired her ability
to safely and reliably perform her nursing duties” and “there was no finding that she
actually put any patient in harm’s way or underperformed in her actual job.” P. Br. at 4.
Petitioner also argues that the Wisconsin Board of Nursing did not use the terms
“professional competence” or “professional performance” in the findings of fact in its
enforcement action. P. Br. at 4. Thus, Petitioner contends that there are issues of
material fact in dispute which impact the I.G.’s authority to exclude Petitioner from
participation in Medicare, Medicaid, and all other federal health care programs. P. Br. at
4.

The L.G. argues that the plain meaning of the terms “professional competence” and
“professional performance” encompasses the ability to practice a licensed service with
reasonable skill and safety. I.G. Br. at 8. The I.G. points out that the Wisconsin
Administrative Code provision under which the Wisconsin Board of Nursing reviewed
Petitioner’s conduct and the statute under which the Wisconsin Board of Nursing
suspended Petitioner’s nursing license relate to issues of “professional competence” and
“professional performance”. Wis. Stat. § 441.07(1)(c) (Wisconsin Nursing Board may
revoke, limit, or suspend nursing license for acts that show nurse is “unfit or incompetent
by reason of negligence, abuse of alcohol or other drugs or mental incompetency.”); Wis.
Admin. Code § 7.03(2) (“‘[a]buse of alcohol or other drugs’ is the use of alcohol or any
drug to an extent that such use impairs the ability of the licensee to safely or reliably
practice”). The I.G. contends that although the Wisconsin Board of Nursing did not
explicitly use the terms “professional competence” and “professional performance” the
underlying basis for the Wisconsin Board of Nursing’s action related to Petitioner’s
professional competence and professional performance. I.G. Br. at 8. The I.G. argues
that section 1128(b)(4) of the Act does not require that the state agency make specific
findings regarding an individual’s professional competence or professional performance
as a prerequisite to the I.G. exercising authority to exclude an individual. The I.G.’s
position is that the statute only requires that a formal disciplinary proceeding concern the
individuals’ professional competence or professional performance. I.G. Br. at 8-9.

The facts are not in dispute. Petitioner’s license to practice nursing was suspended by the
Wisconsin Board of Nursing on January 26, 2012. I.G. Ex. 3. The Wisconsin Board of
Nursing found, based upon Petitioner’s stipulations, that Petitioner stole narcotics from
patient prescriptions for her personal use and that she was admitted to a treatment facility
for opioid, benzodiazepine, and alcohol dependency. 1.G. Ex. 3 at 2. The Wisconsin
Board of Nursing decided to suspend Petitioner’s nursing license pursuant to Wis. Stat. §
441.07(1)(c) based upon the conclusion that Petitioner was unfit or incompetent by
reason of abuse of alcohol or other drugs within the meaning of Wis. Stat. § 441.07(1)(c).
The Board of Nursing found that Petitioner used alcohol and drugs to such an extent that
er usage had impaired her ability to safely or reliably practice nursing. I.G. Ex. 3 at 2.
The specific findings of facts and conclusions of law of the Wisconsin Board of Nursing
show that the Wisconsin Board of Nursing suspended Petitioner’s Wisconsin nursing
icense, as well as Petitioner’s privilege to practice as a nurse under the authority of
another state’s license pursuant to the Nurse Licensure Compact. I conclude as a matter
of law based on the stipulated facts and the language of the Wisconsin statute and
administrative code that the suspension was for reasons related to Petitioner’s
professional competence and professional performance. I.G. Ex. 3. Section 1128(b)(4)
does not require that any patient suffer deficient care or actual harm at the hands of
Petitioner. Furthermore, Petitioner cannot attack in this proceeding and I may not review
the findings and conclusions of the Wisconsin Board of Nursing. 42 C.F.R. §
1001.2007(d). Accordingly, I conclude that the second element required for exclusion
pursuant to 1128(b)(4) of the Act is satisfied, and the I.G. has a legal basis to exclude
Petitioner.

Petitioner urges me to review the I.G.’s decision to exercise the discretion to exclude
Petitioner from all healthcare fields. My authority is limited to determining whether there
is a basis for exclusion. I have no authority to review the I.G.’s exercise of discretion to
exclude Petitioner once I conclude that there is a legal basis for exclusion. 42 C.F.R.

§ 1005.4(c)(5); Keith Michael Everman, D.C., DAB No. 1880 (2003).

4. The period of exclusion is reasonable as a matter of law.

Petitioner argues that the length of her exclusion is not reasonable. Petitioner argues that
it is unreasonable for the I.G. to require that Petitioner’s nursing licensing be reinstated
by the Wisconsin Nursing Board as a requisite for Petitioner’s reinstatement in Medicare.
Petitioner does not read section 1128(c)(3)(E) of the Act to require that the health care
license suspended or revoked be reinstated. Rather, Petitioner argues that 1128(c)(3)(E)
of the Act should be construed to provide that the duration of the period of exclusion
under section 1128(b)(4) is only until Petitioner obtains a license to provide healthcare.
P. Br. at 4. Petitioner hopes to obtain a health care license as an Alcohol and Other Drug
Abuse (AODA) counselor. Petitioner argues that if she is able “to obtain a license to
provide health care treatment as an AODA counselor, this should be appropriate to
terminate the exclusion.” P. Br. at 5. Petitioner contends that “the duration of her
exclusion should not be concurrent with the period of her suspension from the practice of
nursing in Wisconsin, it should be until she obtains another health care license in the
Medical area, such as an AODA counselor’s license, at which point she should then be
permitted to participate in Medicare, Medicaid, and all other federal health care
programs.” P. Br. at 5.

The LG. argues that as long as Petitioner’s license to practice nursing in Wisconsin is
suspended, she is excluded from participation in all federal health care programs. The
1.G. states that “[i]t is plain from the language of the 1996 amendment of section
1128(c)(3) of the Act that the minimum length of the exclusion must be coterminous with
the term of revocation or suspension” and that “Petitioner is required to obtain the same
type of license that she lost before she can be considered for reinstatement as a
participant in Medicare Medicaid, and other federal health care programs.” I.G. Reply at
3. The I.G. cites to cases of other ALJ’s such John C. Cheek, M.D., DAB CR665 (2000),
Jordan Sterns, M.D., DAB CR669 (2000) and Mary E. Groten, DAB CR518 (1998) to
support the I.G.’s position. The I.G. also contends that “Congress has determined that the
licensing authority taking action against an individual’s license is in the best position to
determine whether or not the reasons for the disciplinary action have been remediated”
and cites to section 1128(b)(4) of the Act and Manuel Roque Carranto, DAB CR1412
(2006). I.G. Reply at 3-4.

Petitioner’s license to deliver health care as a nurse remains suspended and there is a
basis for Petitioner’s exclusion from the federal Medicare program. Pursuant to section
1128(c)(3)(E) of the Act, the period of exclusion “shall not be less than the period during
which the individual’s or entity’s license to provide health care is revoked, suspended, or
surrendered, or the individual is excluded or suspended from a Federal or State health
care program.” Petitioner has not been reinstated as a nurse and she has not received a
license as an AODA counselor. I may not issue an advisory opinion or a decision based
on hypothetical facts. Accordingly, I conclude that there are currently no facts that raise
an active issue before me requiring interpretation of section 1128(c)(3)(E) of the Act or
its application. I conclude that the period of exclusion is reasonable as a matter of law
under section 1128(c)(3)(E) of the Act on the facts before me.

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs effective July 19, 2012, for the period
specified by the regulations.

/s/
Keith W. Sickendick
Administrative Law Judge

